
	

114 HR 2012 IH: To amend the Magnuson-Stevens Fishery Conservation and Management Act to authorize competitive grants to support programs that address needs of fishing communities.
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2012
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Keating introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and Management Act to authorize competitive
			 grants to support programs that address needs of fishing communities.
	
	
		1.Shoreside commercial fishing support grants
 (a)In generalTitle III of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1851 et seq.) is amended by adding at the end the following:
				
					321.Shoreside commercial fishing support grants
 (a)In generalThe Secretary may make competitive grants to persons eligible under subsection (b) to support, pursuant to the national standard set forth in section 301(8), programs that address needs of fishing communities by—
 (1)providing health promotion and disease prevention services, including— (A)preventive health services and assessments;
 (B)mental health services and assessments; (C)substance abuse prevention, treatment, rehabilitation, and education; or
 (D)immunization services; (2)providing financial planning education and other services to improve the financial stability of families and small businesses, including regarding budgeting, forecasting, retirement planning, college financing, or estate planning;
 (3)supporting positive community response to tragedies at sea; or (4)workforce development training, including—
 (A)community health worker training for fishing community members; (B)apprentice programs to train inexperienced fishermen participating in sustainable fisheries; and
 (C)volunteer oil handling classes taught by an experienced commercial vessel operator. (b)Eligible personsAny municipality, port authority, other appropriate public entity, not-for-profit organization, or other qualified person, that provides shoreside commercial fishing support shall be eligible for a grant under this section.
 (c)Survey of needsThe Secretary shall conduct demographic surveys of commercial fishermen and their family members to identify needs of fishing communities that can be addressed by grants authorized by this section.
 (d)Authorization of appropriationsFor grants under this section there is authorized to be appropriated to the Secretary $8,000,000 for each of fiscal years 2016 through 2025..
 (b)Clerical amendmentThe table of contents in the first section is amended by adding at the end the following:   Sec. 321. Shoreside commercial fishing support grants..  